Citation Nr: 0602621	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral arterial 
vascular disease as being secondary to diabetes mellitus with 
nephropathy.  

2.  Entitlement to service connection for hypertension as 
being secondary to diabetes mellitus with nephropathy.

3.  Entitlement to a compensable evaluation for small cell 
lymphoma of the lacrimal lens, postoperative.

4.  Entitlement to an initial evaluation in excess of 
10 percent for diabetes mellitus with nephropathy.

5.  Entitlement to an effective date earlier than October 12, 
2004, for the award of service connection for non-Hodgkin's 
lymphoma of the lungs.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1997, January 2002, and December 2004 
rating decisions of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
1997 rating decision, the RO continued the noncompensable 
evaluation for small cell lymphoma of the lacrimal lens, 
postoperative.  In the January 2002 rating decision, the RO 
awarded service connection for diabetes mellitus with 
nephropathy and assigned a 10 percent evaluation, effective 
July 9, 2001.  In the December 2004 rating decision, the RO 
awarded service connection for non-Hodgkin's lymphoma of the 
lungs and assigned a 100 percent evaluation, effective 
October 12, 2004 and denied service connection for both 
hypertension and peripheral arterial vascular disease as 
being secondary to diabetes mellitus with nephropathy.

The claim for entitlement to a compensable evaluation for 
small cell lymphoma of the lacrimal lens, postoperative, was 
remanded by the Board in August 2000 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In January 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is competent evidence which reasonably establishes 
that peripheral vascular disease is a complication of the 
service-connected diabetes mellitus with nephropathy.  

2.  There is no competent evidence of a nexus between 
hypertension and the service-connected diabetes mellitus with 
nephropathy.

3.  Small cell lymphoma of the lacrimal lens, postoperative, 
is currently manifested by visual acuity of, at worst, 20/30 
(distant) and 20/30+2 (near) for the right eye and 20/25-1 
(distant) and 20/25 (near) for the left eye, corrected.

4.  Diabetes mellitus with nephropathy is manifested by 
controlled diabetes mellitus with diet alone.

5.  A claim for service connection for non-Hodgkin's lymphoma 
of the lungs was received on October 12, 2004.

6.  Prior to October 12, 2004, there was no claim, informal 
claim, or written intent to file a claim for service 
connection for non-Hodgkin's lymphoma of the lungs.




CONCLUSIONS OF LAW

1.  Peripheral vascular disease is a complication of diabetes 
mellitus with nephropathy.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus with nephropathy.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

3.  The criteria for a compensable evaluation for small cell 
lymphoma of the lacrimal lens, postoperative, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2005).

4.  The criteria for an initial evaluation in excess of 
10 percent for diabetes mellitus with nephropathy have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

5.  The criteria for an effective date earlier than October 
12, 2004, for the award of service connection for non-
Hodgkin's lymphoma of the lungs have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 and April 2005 letters and by the 
discussions in the multiple rating decisions, statements of 
the case, and supplemental statements of the case.  As to the 
claims for service connection and increase, the Board will 
not go into whether the letters informed the veteran of the 
evidence necessary to substantiate his claims, as it is clear 
he has actual knowledge.  For example, he asserts that 
peripheral vascular disease and hypertension are the result 
of the service-connected diabetes mellitus with nephropathy.  
He also asserts that the service-connected disabilities are 
worse than the current evaluations contemplate.  Those 
statements, if true, would substantiate both the claims for 
service connection and increase.  As to the claim for an 
earlier effective date, in the April 2005 letter, the RO 
stated that the evidence would need to show that an earlier 
effective date was warranted.  While such statement is not a 
model of clarity, the Board finds that the August 2005 
statement of the case informed the veteran that he could not 
receive an effective date earlier than the date of claim and 
that the date of claim was October 12, 2004.  This accurately 
informed the veteran of the evidence necessary to 
substantiate his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed it would 
attempt to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the veteran was informed that he should 
submit any evidence in his possession that pertains to the 
claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decisions.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  The content of 
the VCAA letters provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at those times to submit additional 
evidence.  Multiple supplemental statements of the case were 
issued during the appeal period, and each time, the veteran 
was provided with an additional 60 days to submit evidence.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records and private medical records 
identified by the veteran.  VA has also provided the veteran 
with examinations in connection with his claims.  The veteran 
informed VA that he was in receipt of Social Security 
Administration disability benefits.  While VA has not 
obtained the medical records used to grant the Social 
Security benefits, it does not appear that such records were 
necessary, as the veteran clearly stated that the benefits 
were granted based upon his disability of post-traumatic 
stress disorder-an issue that is not currently before the 
Board (but for which the veteran is currently service 
connected at 100 percent disabling).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision
A.  Peripheral vascular disease and Hypertension

The veteran claims that he has developed peripheral vascular 
disease and hypertension as a result of the service-connected 
diabetes mellitus with nephropathy.  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2005).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for peripheral vascular disease as being a 
complication of the service-connected diabetes mellitus with 
nephropathy but finds that the preponderance of the evidence 
is against the grant of service connection for hypertension 
as being secondary to diabetes mellitus with nephropathy.  

As to the claim for service connection for peripheral 
vascular disease, in a September 2003 letter from a VA 
physician, he stated that it was his medical opinion that the 
veteran's peripheral vascular disease was a complication of 
the diabetes mellitus with nephropathy.  There is no 
competent evidence to refute this determination.  Therefore, 
the Board is granting service connection for peripheral 
vascular disease as being a complication of diabetes mellitus 
with nephropathy.  See Allen v. Brown, 7 Vet. App. at 448.

As to the claim for service connection for hypertension as 
being secondary to diabetes mellitus with nephropathy, in a 
July 2004 VA examination report, the examiner stated that 
hypertension was not secondary to diabetes mellitus with 
nephropathy.  There is no competent evidence to refute this 
determination.  While the veteran has asserted that he 
believes that hypertension is the result of the service-
connected diabetes mellitus with nephropathy, he has not been 
shown to have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension as being secondary to diabetes mellitus with 
nephropathy, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Small cell lymphoma of the lacrimal lens, postoperative

The veteran alleges that the service-connected small cell 
lymphoma of the lacrimal lens, postoperative, warrants a 
compensable evaluation, as he feels that lymphoma is active.

Service connection for small cell lymphoma of the lacrimal 
lens, postoperative, was granted by means of a November 1991 
rating decision and assigned a noncompensable evaluation.  
The veteran has remained at the noncompensable evaluation 
since that time except from October 6, 1997, to November 30, 
1997, and from March 19, 2002, to October 1, 2002, where he 
was in receipt of a temporary total evaluation.  The 1997 
temporary total evaluation was granted based upon a surgical 
procedure the veteran underwent associated with the service-
connected disability.  The 2002 temporary total evaluation 
was granted because the veteran underwent chemo-like-therapy 
on his eyes, and the 100 percent evaluation was granted for 
six months, in compliance with the Diagnostic Code 7715.  See 
38 C.F.R. § 4.118, Diagnostic Code 7715 (where a 100 percent 
evaluation is granted for non-Hodgkin's lymphoma of the lungs 
for six months during a treatment phase).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected small cell lymphoma of the lacrimal 
lens, postoperative, is evaluated under Diagnostic Codes 
7715-6079.  Under Diagnostic Code 7715, non-Hodgkin's 
lymphoma with active disease is to be evaluated as 
100 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7715.  When the disease is no longer active, the disability 
is to be rated based upon the residuals.  Id.  The residuals 
in this case involve the visual acuity.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2005).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2005).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2005).

A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2005).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the service-connected small cell lymphoma of the 
lacrimal lens, postoperative, warrants a compensable 
evaluation.  A November 1996 VA examination report shows that 
the veteran's visual acuity was correctable to 20/25 in both 
eyes.  The examiner noted that the ophthalmoscopic 
examination was normal as well as the intraocular pressure.  
A March 1999 private medical examination shows that the 
veteran's visual acuity was correctable to 20/25 in both 
eyes.  The examiner noted that there did not appear to be any 
significant visual impairment by the lesions and that from a 
visually functional standpoint, the veteran had not suffered 
any significant impairment thus far.  July 2001 and March 
2003 medical opinions from VA physicians confirmed that there 
was no evidence of active lymphoma in the eyes.  In May 2004, 
corrected visual acuity was 20/30 (distant) and 20/30+2 
(near) for the right eye and 20/25-1 (distant) and 20/25 
(near) for your left eye.  The examiner noted that the 
veteran was status post for ocular lymphoma and was doing 
well.  The above-described findings establish that the 
service-connected small cell lymphoma of the lacrimal lens, 
postoperative, is no more than noncompensably disabling.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  The veteran's 
corrected vision does not meet the criteria for a compensable 
evaluation.  Id.

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted that the service-connected 
small cell lymphoma of the lacrimal lens, postoperative, 
warrants a compensable evaluation, the medical findings do 
not support his assertions.  This also applies to the 
veteran's assertions that he has active lymphoma in both of 
his eyes.  Medical professionals have stated that the disease 
is not active, and there is no competent evidence that it has 
become active during the appeal period.  The Board 
understands that the veteran has had multiple complaints 
associated with his eyes since he filed his claim for 
increase; however, the examination reports that relate to the 
veteran's eyes do not show that his visual acuity would 
warrant any more than a noncompensable evaluation.  The 
veteran has received two temporary total evaluations for 
treatment he underwent as a result of his eyes.  Regardless, 
the preponderance of the evidence is against a finding that 
the service-connected disability warrants a compensable 
evaluation based upon the residuals from the small cell 
lymphoma of the lacrimal lens, postoperative, for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application in this case.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.

C.  Diabetes mellitus with nephropathy

The veteran asserts that the 10 percent evaluation assigned 
to diabetes mellitus with nephropathy does not cover the cost 
of his having to both control his diet and monitor his sugar 
count seven times a day.  

Under Diagnostic Code 7913, which addresses diabetes 
mellitus, a rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for diabetes 
mellitus with nephropathy.  At the December 2001 VA 
examination, the examiner noted that the veteran's diabetes 
mellitus was controlled with diet and exercise and no 
medications.  An October 2002 VA outpatient treatment report 
shows that the examiner stated the veteran's diabetes 
mellitus was "controlled."  In April 2003, the examiner 
described the diabetes mellitus as being in "perfect control 
on diet alone."  In November 2004, the examiner stated the 
veteran's diabetes mellitus was "well controlled."  The 
evidence of record shows that while the veteran is taking 
multiple medications, none of them are for the service-
connected diabetes mellitus.  Thus, based upon the 
description by medical professionals that the veteran's 
diabetes mellitus with nephropathy is well controlled on diet 
alone, an evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
There is no indication that the veteran must regulate his 
activities, was instructed to regulate his activities, or 
that he actually refrained from any activities of his own 
accord as a result of his diabetes.  Id.

The Board is aware that the veteran argues that the 
10 percent evaluation does not cover the expenses of his 
having to test his sugar multiple times a day; however, the 
percentage assigned is not based upon actual costs of taking 
care of a service-connected disability but rather the average 
impairment of earning capacity.  38 C.F.R. § 4.1 (2005).  The 
degrees of the disability are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  As the preponderance of the evidence is 
against a finding that the veteran is in need of either 
insulin or oral medication to control his diabetes mellitus 
with nephropathy, the Board finds he does not meet the 
criteria for a 20 percent disability evaluation under 
Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.

The veteran is appealing the initial assignment of an 
evaluation following the grant of service connection for 
diabetes mellitus with nephropathy, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, there is no evidence 
that there have been changes in the veteran's medical status 
regarding the diabetes mellitus with nephropathy.  Therefore, 
his overall disability has not changed and a uniform rating 
is warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 10 percent for diabetes 
mellitus with nephropathy, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment with respect to this disability.  The 
Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.

D.  Non-Hodgkin's lymphoma of the lungs (effective date)

The veteran asserts that the effective date for the award of 
service connection for non-Hodgkin's lymphoma of the lungs 
should be prior to October 2004.  He states that he has had 
this disease since the 1970's, which started in his eyes and 
spread to his lungs.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added). The implementing regulation clarifies this to mean 
that the effective date of an award of compensation based on 
a claim for service connection "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) 
(2005).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than October 12, 2004, for the award of service connection 
for non-Hodgkin's lymphoma of the lungs is legally precluded.  
The reasons follow.

VA treatment records show that suspicions of lymphoma of the 
lungs were first noted in August 2004.  The diagnosis was 
officially entered that same month.  On October 12, 2004, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, stating he was filing a claim for service connection 
for non-Hodgkin's lymphoma of the lungs, asserting that 
lymphoma had started in his eyes and spread to his lungs.  

Applying the regulations cited above to the facts in this 
case, the Board finds the veteran is not entitled to an 
effective date earlier than October 12, 2004, for the award 
of service connection for non-Hodgkin's lymphoma of the 
lungs.  The statute and the regulation state that the 
effective date assigned for the award of service connection 
will be date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 
5110(a) (effective date will not be earlier than date of 
receipt of claim).  Here, while the diagnosis of non-
Hodgkin's lymphoma of the lungs was shown prior to the date 
of the veteran's claim, the date of claim is October 12, 
2004, which is the "later" date and the controlling 
criteria under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a).  

The Board has reviewed the evidence of record dated prior to 
October 2004 to find anything which could legally be 
construed as an informal claim for service connection for 
non-Hodgkin's lymphoma of the lungs and cannot find an 
informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  In 
the VA treatment records, when the veteran is noted to have 
non-Hodgkin's lymphoma of the lungs, there is no showing in 
the records of an intent by the veteran to file a claim for 
service connection for non-Hodgkin's lymphoma of the lungs.  
See id. (both providing that an intent to file a claim must 
be shown in the written document); see also Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  
The fact that non-Hodgkin's lymphoma of the lungs had been 
diagnosed prior to the date of claim would not automatically 
provide for an earlier effective date.  See LaLonde v. West, 
12 Vet. App. 377, 382 (1999).  Based on the facts in this 
case, an effective date earlier than October 12, 2004, is 
legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The veteran has alleged that the non-Hodgkin's lymphoma of 
the lungs is a result of the lymphoma of his eyes.  As 
pointed out by the RO, no medical professional has attributed 
the findings in the lungs to the service-connected small cell 
lymphoma of the lacrimal lens, postoperative.  Regardless, 
even if the lungs were proximately due to or the result of 
the service-connected small cell lymphoma of the lacrimal 
lens, postoperative, the effective date would still not be 
prior to October 12, 2004, as that is the date that the 
veteran expressed an intent to file a claim for service 
connection for non-Hodgkin's lymphoma of the lungs.  See 
Brannon, supra.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than October 12, 2004, 
for the award of service connection for non-Hodgkin's 
lymphoma of the lungs is denied.


ORDER

Service connection for peripheral vascular disease as being a 
complication of diabetes mellitus with nephropathy is 
granted.

Service connection for hypertension as being secondary to 
diabetes mellitus with nephropathy is denied.

A compensable evaluation for small cell lymphoma of the 
lacrimal lens, postoperative, is denied.

An initial evaluation in excess of 10 percent for diabetes 
mellitus with nephropathy is denied.

An effective date earlier than October 12, 2004, for the 
award of service connection for non-Hodgkin's lymphoma of the 
lungs is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


